Citation Nr: 1202671	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  08-26 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a disability manifested by night sweats, to include as due to undiagnosed illness.

2.  Entitlement to service connection for a disability manifested by diarrhea, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a disability manifested by numbness of the arms and legs, to include as due to undiagnosed illness.

4.  Entitlement to service connection for joint problems involving the elbows, wrists, fingers and hips, to include as due to undiagnosed illness.

5.  Entitlement to an increased rating for mood disorder, currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to October 1993.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for disabilities manifested by night sweats, diarrhea, numbness of the arms and legs, and joint problems of the elbows, wrists, fingers and hips, all to include as due to undiagnosed illness, and his claim for an increased rating for his service-connected psychiatric disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts service connection is warranted for night sweats, chronic diarrhea, numbness of the arms and legs, and joint problems involving the elbows, wrists, fingers and hips, all to include as due to undiagnosed illness.  In a statement received in October 2007, the Veteran claimed a VA physician told him night sweats were due to his having been in 125 degree weather and having oil baked into his body.  The Board notes the Veteran reported he had night sweats during the June 2007 VA psychiatric examination.  

The service treatment records disclose the Veteran complained of malaise, dizziness, diarrhea and nausea in October 1990.  The assessment was possible viral syndrome.  He presented with abdominal pain, cramps, fatigue and diarrhea for one week in December 1992.  The assessment was gastroenteritis.  

The Veteran was hospitalized by the VA in December 1998.  He asserted he first had gastrointestinal symptoms with nausea and, eventually, diarrhea, after taking various compounds 48 hours prior to his being sent to Iraq.  He reports his abdominal symptoms continued.  A history of diarrhea was noted.  The diagnoses on discharge included multiple unexplained symptoms, including diarrhea.

During the VA hospitalization noted above, the Veteran was referred to a private physician for evaluation.  He related a similar history regarding diarrhea.  He stated he became ill after taking nerve agents in the Persian Gulf.  After the war, but while still in service, he claimed the diarrhea he had been experiencing continued.  

The Veteran was examined by the VA for chronic fatigue syndrome in January 2009.  He claimed he developed diarrhea in service.  It was indicated the Veteran continues to have bowel problems with diarrhea daily and sometimes multiple diarrhea stools daily.  

In view of the in-service findings, and the current record, a VA examination is needed to adequately address the claim for service connection for a disability manifested by diarrhea.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claim for service connection for a disability manifested by numbness of the arms and legs, when he was hospitalized by the VA in December 1998, a neurological examination showed the Veteran, transiently, had a tremor of the right, greater than left, upper extremity, and was noted to have mild tremors of the lower extremities when held in an independent position.  The tremors were noted only while resting, and subsequently diminished as the length of the examination continued and when the Veteran was not in a dialogue describing his situation and/or symptomatology which made him anxious, and was not as prominent when the Veteran was not in the examiner's direct visual contact.  An electromyogram of the arms and legs was done, but the results were pending when the discharge summary was prepared, and have not been associated with the claims folder.  

The Veteran also asserts service connection is warranted for a disability manifested by joint problems involving the elbows, wrists, fingers and hips.  He argues the joint problems are also part and parcel of the arthralgias for which service connection has already been established.  Private medical records show the Veteran reported joint pains, including in the hips, when he was seen by a private physician in December 1998.  

With respect to the claim for an increased rating for mood disorder, the Board notes the most recent VA psychiatric examination was conducted in June 2007.  The Veteran's representative asserts the Veteran's symptoms have increased in severity and requests a new VA examination.  The United States Court of Appeals for Veterans Claims has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. at 632.  

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  The Board notes that no VCAA notice has been provided with respect to the claim for service connection for a disability manifested by joint problems of the hips.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must provide appropriate VCAA notice as to the information and evidence necessary to substantiate the claim for service connection for a disability manifested by joint problems of the hips, to include as due to undiagnosed illness.

2.  Contact the Veteran and request he provide the names, addresses, and dates of treatment of all medical providers, VA and private, from whom he has received treatment for night sweats, diarrhea, numbness of the arms and legs and joint problems of the elbows, wrists, fingers and hips since his separation from service, as well as for his service-connected mood disorder since 2007.  The RO/AMC should also attempt to obtain the results of the electromyogram conducted during the December 1998 VA hospitalization.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran.

3.  Schedule an appropriate VA examination to determine the nature and etiology of any current disability manifested by night sweats.  All necessary tests should be performed.  The examiner should state whether the Veteran has such a disability and, if so, provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that is related to service, to include service in the Persian Gulf.  The examiner should provide a rationale for any opinion set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

4.  Schedule a VA gastrointestinal examination to determine the nature and etiology of any gastrointestinal disability, to include diarrhea.  All necessary tests should be performed.  The examiner should state whether the Veteran has a disability manifested by diarrhea and, if so, provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that is related to the episodes of diarrhea he experienced in service, or his service in the Persian Gulf.  The examiner should provide a rationale for any opinion set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

5.  Schedule a VA neurology examination to determine the nature and etiology of any current disability manifested by numbness of the arms and legs.  All necessary tests should be performed.  The examiner should state whether the Veteran has such a disability and, if so, provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that it is related to service, to include service in the Persian Gulf.  The examiner should provide a rationale for any opinion set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

6.  Schedule a VA orthopedic examination to determine the nature and etiology of any current disability manifested by joint problems involving the elbows, wrists, fingers and hips.  All necessary tests should be performed.  The examiner should state whether the Veteran has such a disability and, if so, provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that is related to service, to include service in the Persian Gulf.  The examiner should provide a rationale for any opinion set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

7.  Schedule a VA psychiatric examination to determine the nature and severity of the manifestations of the Veteran's mood disorder.  The examination report should include a detailed account of all pathology found to be present.  The examiner should describe how the symptoms of the mood disorder affect the appellant's social and industrial capacity, and whether the condition is permanent in nature.  The report of the examination should include a complete rationale for all opinions expressed.  All necessary special studies or tests are to be accomplished.  The examiner should assign a GAF score and a definition of the numerical code assigned in order to comply with the requirements of Thurber v. Brown, 5 Vet. App. 119 (1993).  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.

8.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


